DETAILED CORRESPONDENCE
This Office action is in response to the amendment received December 1, 2021.
The rejection under 35 U.S.C. 103 as being unpatentable over TAKISHITA et al (2015/0293282) in view of JP-2010-160418 (KUMAKI) is withdrawn in view of the amendment cancelling the polysiloxane in claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-39, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over SUWA et al (2006/0159839), INOUE et al (2014/0011125) and JP-2010-160418 (KUMAKI).
The claimed invention now recites the following:

    PNG
    media_image1.png
    303
    678
    media_image1.png
    Greyscale

paragraph [0009] shown below:
    PNG
    media_image2.png
    682
    421
    media_image2.png
    Greyscale

The claimed black colorant is found in paragraph [0061] shown below:

    PNG
    media_image3.png
    178
    410
    media_image3.png
    Greyscale

The formulation includes the photoinitiator found in paragraph [0045], shown here”

    PNG
    media_image4.png
    574
    408
    media_image4.png
    Greyscale

With respect to claim 33 the crosslinking agents are reported in paragraph [0048] – [0054].
 SUWA et al lack the choice of a fluorene-containing or indane containing polymerizable compound as recited in claim 23.
 	INOUE et al disclose a black resin composition comprising an alkali- soluble resin, a polymerizable compound having a fluorene ring as seen in paragraph [0057], namely on page 6, see below:

    PNG
    media_image5.png
    303
    412
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    546
    418
    media_image6.png
    Greyscale

With respect to claims 29-31, 43 and 44, the flexible chain-containing aliphatic radical polymerizable compound (B3), is met by the disclosure in paragraph [0057] above such as dipentaerythritol penta(meth)acrylate and acid modifications thereof and others listed these compounds also contain chains a lactone modified chains wherein the (methacryloyloxy group on the monomer can be formed by such a modification).  These compounds are as stated to be used alone or in combination.
	 
page 2, paragraph [0002] attached below:
    PNG
    media_image7.png
    420
    979
    media_image7.png
    Greyscale

            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition to add a polymerizable compound having a fluorene backbone as taught and disclosed in INOUE et al and KUMAKI into the examples in INOUE et al with the black colorant with the reasonable expectation of same or similar results for compositions which is easily soluble in aqueous alkali solutions and effectively producing fine patterns.
	The prior art references have been added in view of the amendment cancelling polysiloxane in claim 23.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
						/John S Chu/                                                                                    Primary Examiner, Art Unit 1737                                                                                                                    
J. Chu
March 12, 2022